Plaintiff brought this action against defendant Frank Bull, a physician of Sparta, Michigan, claiming negligence in the care of his newborn son. Before the baby was born, Dr. Bull suggested using the maternity home of a Mrs. Scoby at Sparta, where he had delivered approximately 35 babies, and independent arrangements were made with Mrs. Scoby. *Page 553 
Plaintiff's wife went to Mrs. Scoby's maternity home on the morning of September 30, 1935. The baby was brought out of the delivery room about 5:35 p. m. by Mrs. Scoby, who had been instructed by the doctor to place it where it would be warm. She wrapped it in a little blanket and placed it on an overstuffed chair in the reception room. This room was divided by a screen or series of screens. In the center of the room there were overhanging light fixtures from which an electric cord attachment ran over a screen and to which a pad was attached. The new-born baby was placed by Mrs. Scoby on this electric pad.
About a half hour after the birth, when he had taken care of the mother, Dr. Bull came into the reception room and Mrs. Scoby helped him put silver nitrate in the baby's eyes. He then unwrapped the child to make sure it was all right and carefully examined its body. He found no physical defects or ailments of any kind. The doctor did not remember picking up the baby or what wrappings were around it, but he was quite positive there was no electric pad under the baby at the time of his examination. He said that, if the cord attachment that plaintiff described had been there, he would have seen it, and that, if he had known the electric pad was under the baby, he would have had it removed.
Dr. Bull then left the maternity home and, when he reached his office about 8 p. m., he was informed the baby had been burned. He returned immediately to the maternity home, examined the baby, and found two burns on its buttocks, one as large as a silver dollar on the left, and on the right, one as large as a fifty-cent piece.
Ten days after its birth, Dr. Bull took the baby to St. Mary's Hospital in Grand Rapids because, from its appearance, he was of the opinion that the child *Page 554 
had pneumonia. Examination at the hospital disclosed that the baby did not have pneumonia but had nephritis, an inflammation of the kidneys, caused, according to Dr. Dixon, a pediatrician at St. Mary's Hospital, by either the burn itself or the absorption of toxins, his opinion being that the burn itself was the primary cause of the nephritis. The baby was in the hospital from October 9th to April 7th. The expenses incurred by the father were in the neighborhood of $3,500. The child eventually made a full and complete recovery.
At the close of plaintiff's case the court granted defendant's motion for a directed verdict, upon which a judgment of no cause of action was entered.
Appellant argues that the court was in error in directing a verdict for the defendant and in holding that there was no evidence tending to show that Dr. Bull was guilty of negligence in permitting the baby to be burned and improperly treating the child. It is also claimed that the court erred in holding there was no evidence tending to show that the doctor was negligent in failing to inform the parents of the burn and of its extent.
There is nothing in the record to indicate that Dr. Bull had any interest in the operation of Mrs. Scoby's maternity home. His responsibilities were those of an attending physician to Mrs. Wabeke and the baby. Nor is there any testimony to indicate that he specifically instructed Mrs. Scoby to place the child upon an electric pad. He said that, had he known it was there, he would have had it removed, and that:
"Whatever Mrs. Scoby did, then and there, was under my supervision and direction, while I was putting the silver nitrate in the baby's eyes." *Page 555 
His counsel say in their brief that "if, in the exercise of reasonable vigilance, he should have noticed it (the electric pad) he should have removed it."
Dr. Bull was answerable for the negligence of Mrs. Scoby, which he "observed or, in the exercise of reasonable vigilance, should have noticed." Rodgers v. Canfield, 272 Mich. 562, 564. Want of skill or care on the part of Mrs. Scoby in the absence of Dr. Bull cannot be charged against him, but any lack of care which he saw or should have seen should be charged against him.
The trial judge was of the opinion that there was nothing in the testimony produced by plaintiff which raised any disputed question of fact for the consideration of the jury. We do not share this view. Under some circumstances, a jury could properly find that, to place and leave a new-born baby on a heated electric pad is negligence. Plaintiff and his mother-in-law both testified that the baby was laid upon an electric pad. Dr. Bull said he did not see any pad. This raised a disputed question of fact for the jury, especially in view of Dr. Bull's testimony that, if an electric cord had been there, he would have seen it and would have removed the electric pad.
We are impressed by the fairness and candor of Dr. Bull's testimony and the record does not justify the claim that Dr. Bull was negligent in any particular in the treatment of the burns. Whether or not he should have had the child's temperature taken is immaterial under the circumstances of this case. Dr. Dixon testified that the baby had a temperature of only 98 when it came into the hospital at Grand Rapids, which indicates that, had its temperature been taken, it would have disclosed a practically normal condition. *Page 556 
Plaintiff's wife testified that she was informed by Dr. Bull of the burn about 24 hours after it happened and that she told her husband exactly what the doctor told her. The doctor cannot be held negligent for failing to inform the parents of the burn and its extent.
It is not necessary to decide other questions raised pertaining to the claimed improper exclusion of evidence and prejudicial conduct in general on the part of defendant's counsel.
Under the authority of Rodgers v. Canfield, supra, the judgment entered upon the directed verdict should be vacated and the cause remanded for a new trial, with costs to appellant. It should be so ordered.
SHARPE and NORTH, JJ., concurred with BUSHNELL, J.